The petitioner was proceeded against criminally in the circuit court of Pike county for an indictable offense, without the indictment of a grand jury, on an affidavit made before a justice of the peace, by one R. E. McClure, a private citizen, alleging "on oath that he has probable cause for believing, and does believe, that in Pike county, within 12 months before the making of this affidavit, Willis Collins did sell, or offer for sale, keep or have in his possession for sale, barter, exchange, give away, furnish at a public place or elsewhere, or otherwise dispose of vinous, spirituous, or malt liquors contrary to law, against the peace and dignity of the state of Alabama," and was convicted, and from the judgment of conviction he appealed to the Court of Appeals, where this judgment was affirmed.
The circuit court proceeded in the exercise of its original, and not in the exercise of appellate, jurisdiction, and the sole question presented here is: Can this proceeding receive the stamp and approval as being "due process of law," within the meaning of the Constitution, which secures the individual against the arbitrary action of the state and its legally constituted authorities? Constitution 1901, §§ *Page 254 
6, 7, 8, 13; Spooney v. State (Ala. Sup.) 115 So. 308.1 In Ex parte Rhodes (Rhodes v. McWilson), 202 Ala. 68, 79 So. 462, 1 A.L.R. 568, it was said:
"When the people of this state, through their representatives, met in convention to form this state government, they reserved to themselves and their descendants and successors certain rights, liberties, privileges, and immunities, which they did not surrender or cede to the government to be created by the convention. They also exacted guaranties of the government so formed to protect each person in the state, and secure to him the enjoyment and exercise of these rights, liberties, privileges, and immunities, so reserved against encroachment or destruction thereof by other persons, whether majorities or minorities of the whole, or officers of any department of the government itself. Some, but not all, of these rights, liberties, privileges, and immunities, are enumerated in the Bill of Rights, which comprises the first 36 sections of our Constitution. That all this is true is obvious from a reading of the last two sections of the Bill of Rights, as follows:
" 'Sec. 35. That the sole object and only legitimate end of government is to protect the citizen in the enjoyment of life, liberty, and property, and when the government assumes other functions it is usurpation and oppression.
" 'Sec. 36. That this enumeration of certain rights shall not impair or deny others retained by the people; and, to guard against any encroachments on the rights herein retained, we declare that everything in this declaration of rights is excepted out of the general powers of government, and shall forever remain inviolate.' "
Section 7 of the Bill of Rights declares:
"That no person shall be accused or arrested, or detained, except in cases ascertained by law, and according to the form
which the same has prescribed," etc.
And section 8:
"That no person shall, for any indictable offense, be proceeded against criminally, by information, except in cases arising in the militia and volunteer forces when in actual service, or when assembled under arms as a military organization, or, by leave of the court, for misfeasance, misdemeanor, extortion, and oppression in office, otherwise than is provided in the Constitution: Provided, that in cases of misdemeanor, the Legislature may by law dispense with a grand jury and authorize such prosecutions and proceedings before justices of the peace or such other inferior courts asmay be by law established."
This is a clear limitation on the power of the Legislature to prescribe procedure, as well as on the power of the circuit courts to proceed. The majority opinion justifies the proceeding on the authority of Witt v. State, 130 Ala. 129,30 So. 473.
It is only necessary to observe that the circuit court is a creature of the Constitution, and is a nisi prius court of general jurisdiction of the highest dignity, to demonstrate the proviso in this section of the Constitution authorizing the Legislature to dispense with a grand jury and authorize a procedure by information for misdemeanors "before justices of the peace or such other inferior courts as may be by law established," has no application to the circuit court. It is equally as clear that the clause in the first part of this section — "for misfeasance, misdemeanor, extortion, and oppression in office" — does not relax the restrictions in cases of misdemeanors generally, but only as to misdemeanors inoffice, and has reference to impeachment proceedings.
This clearly demonstrates that the opinion in Witt v. State,130 Ala. 129, 30 So. 473, holding that "the first clause of this proviso giving [the Legislature] power to dispense with a grand jury is general, and applies to circuit courts as well as other courts," is unsound. In fact, there is but one proviso in this section, and it is confined to justices of the peace and other like courts, and, as above shown, the exception in the general restriction and limitation only applies tomisdemeanors in office.
In Larkin v. Simmons, 155 Ala. 273, 46 So. 451, where the question was fully considered, it was held that:
"By section 8 of the same instrument [the Constitution] the original jurisdiction of [the circuit] court in criminal cases is limited to cases in which indictments are preferred."
See, also, Clark v. State, 46 Ala. 311.
An indictment is more than a mere accusation based on probable cause. It is an accusation based upon legal testimony of a direct and positive character, and the concurring judgment of at least 12 grand jurors duly impaneled as a part of the court and acting under oath to "diligently inquire, and true presentment make, of all indictable offenses given you in charge, as well as those brought to your knowledge, committed or triable within the county," and to "present no person from envy, hatred or malice, nor leave any one unpresented from fear, affection, reward, or the hope thereof," that on the evidence presented to the grand jury the accused is guilty of the offense charged in the indictment. Code 1923, § 8666; People v. Tinder  Smith, 19 Cal. 539, 81 Am. Dec. 77.
The clear and manifest purpose of section 8 of the Constitution was to guarantee the individual citizen that he shall not be brought to trial and proceeded against criminally in the circuit court of the state, where the trial on the facts is final, until his case is investigated by a grand jury and an indictment returned against him, and to prohibit such proceeding on the mere oath or affirmation of an individual that he has probable cause to believe and does believe that the accused is guilty. *Page 255 
The integrity of the Constitution, in a large degree, is committed by that instrument into the keeping of this the highest court of the state, and arguments based on mere expediency, or the fact that it has been misinterpreted or disregarded by this court, or by the Legislature, is no reason why this court should perpetuate its error and continue to disregard it. There are but two decisions of this court pertinent to the question in hand, both in point, and they are in direct conflict.
It is my opinion that Larkin v. Simmons, supra, correctly interprets and declares the effect of section 8 of the Constitution, and that case should be followed, and that Witt v. State, supra, should be overruled, and for this reason I respectfully dissent.
SOMERVILLE, J., concurs in the foregoing dissent.
1 217 Ala. 219.